STATE OF CONNECTICUT v. ROBERTO ACOSTA
                (SC 19645)
              Rogers, C. J., and Palmer, Eveleigh, McDonald,
                       Espinosa and Robinson, Js.

                                  Syllabus

The defendant, who was convicted of the crimes of sexual assault in the
   first degree and risk of injury to a child in connection with an incident
   in 2009 involving A, his twelve year old niece, appealed to the Appellate
   Court, claiming that the trial court had abused its discretion in admitting
   evidence of uncharged sexual misconduct, pursuant to State v. DeJesus
   (288 Conn. 418), that occurred in 1997 because that incident was too
   remote in time and was insufficiently similar to the charged conduct.
   The defendant came to visit A at her family home. The defendant asked
   A where her parents were, and she responded that they would not be
   home for several hours. After the defendant complimented A and
   touched her inappropriately, he sexually assaulted her. The state sought
   to offer evidence at the defendant’s trial of, inter alia, the defendant’s
   prior sexual misconduct involving other female family members, who
   were between nine and ten years old, for incidents that occurred in
   1997 and 2006. With respect to the 1997 incident, the state proffered
   evidence, over defense counsel’s objection, that when the defendant’s
   nine year old niece, J, was visiting her grandmother’s home, the defen-
   dant blindfolded J and placed her hand on his penis, after which J stated
   that she was going to tell her parents and ran away. The trial court
   concluded that the proffered evidence was relevant and that its probative
   value outweighed the prejudicial effect from its admission. The Appellate
   Court affirmed the judgment of conviction, and the defendant, on the
   granting of certification, appealed to this court. Held that the Appellate
   Court correctly concluded that the trial court had not abused its discre-
   tion in admitting the 1997 uncharged sexual misconduct evidence
   because that evidence satisfied the requirements of DeJesus, as the 1997
   incident was not too remote in time and was sufficiently similar to the
   charged conduct: the 1997 uncharged misconduct was part of a sequence
   including the 2006 uncharged misconduct and the 2009 charged conduct,
   and was not an isolated incident, separated from the charged conduct
   by an unbroken gap of twelve years; moreover, the defendant’s conduct
   with respect to A and J was sufficiently similar as the defendant placed
   each victim’s hand on his penis, and, although the defendant’s miscon-
   duct toward A escalated to vaginal penetration whereas his conduct
   toward J culminated in inappropriate contact, the jury reasonably could
   have inferred that the defendant stopped his actions toward J because
   she rebuffed him and threatened to report him, and A and J were
   sufficiently similar victims as both were prepubescent females and
   nieces of the defendant, and these familial relationships offered the
   defendant access to the victims and the opportunity for his actions;
   furthermore, the public policy underpinnings of DeJesus, which justify
   the admission of this type of evidence because of the unusually aberrant
   and compulsive nature of the crime of child molestation, were relevant
   because, with respect to both the 1997 misconduct and the charged
   conduct, the victims were alone in private places, allowing the defendant
   to act surreptitiously, in the absence of any neutral witnesses.
          Argued January 23—officially released August 1, 2017

                            Procedural History

  Substitute information charging the defendant with
the crime of sexual assault in the first degree and with
two counts of the crime of risk of injury to a child,
brought to the Superior Court in the judicial district of
Danbury and tried to the jury before Pavia, J.; verdict
and judgment of guilty, from which the defendant
appealed to the Appellate Court, Lavine, Alvord and
Sullivan, Js., which affirmed the trial court’s judgment,
and the defendant, on the granting of certification,
appealed to this court. Affirmed.
  Daniel J. Foster, assigned counsel, for the appel-
lant (defendant).
  James Ralls, assistant state’s attorney, with whom,
on the brief, were Stephen J. Sedensky III, state’s attor-
ney, Deborah P. Mabbett, senior assistant state’s attor-
ney, and Brett R. Aiello, former special deputy assistant
state’s attorney, for the appellee (state).
                         Opinion

   ESPINOSA, J. The primary question presented in this
appeal is whether evidence of uncharged sexual mis-
conduct that occurred twelve years before a charged
offense is too remote to be admissible pursuant to the
factors set forth in State v. DeJesus, 288 Conn. 418, 476,
953 A.2d 45 (2008). The defendant, Roberto Acosta,
appeals1 from the judgment of the Appellate Court
affirming his judgment of conviction, following a jury
trial, of sexual assault in the first degree in violation
of General Statutes § 53a-70 (a) (2), and two counts of
risk of injury to a child in violation of General Statutes
§ 53-21 (a) (1) and (2). State v. Acosta, 162 Conn. App.
774, 775, 129 A.3d 808 (2016). The defendant, relying
on DeJesus, argues that evidence of twelve year old
uncharged sexual misconduct is too remote and insuffi-
ciently similar to the charged offenses, that the trial
court therefore abused its discretion in admitting it,
and that the Appellate Court improperly concluded oth-
erwise.2 The state counters that the uncharged conduct
is not too remote under DeJesus, particularly in light
of the similarities between the conduct and the victims.
We agree with the state that the trial court acted within
its discretion in admitting the evidence and affirm the
judgment of the Appellate Court.3
  The Appellate Court set forth the following facts and
procedural history. ‘‘One afternoon in the spring of 2009,
A,4 who was twelve years old and in sixth grade, had
returned from school and was watching television at
her home in Danbury. She lived with her parents and
older brother, but she was alone at the time. Her parents
were at work and were not expected until 6 or 7 p.m.
  ‘‘When A’s dog started barking, she looked outside
and saw her uncle, the defendant, approaching the front
door. He had not previously visited their home, and he
did not live in the area. She opened the door and greeted
him with a hug and a kiss because ‘he was family.’ After
chatting for a bit, A took the defendant for a tour of
the house. He asked where her parents were, and she
told him that they would not be home until 6 p.m. The
tour concluded in her bedroom, where she proceeded
to show the defendant her snow globe collection. They
continued to talk about the family, generally ‘catching
up,’ when he told her that she looked beautiful. He then
sat down on her bed and told her to do the same. The
defendant began to rub her leg, shoulder and arms,
again repeating that she looked beautiful.
   ‘‘A was beginning to feel uncomfortable with the situ-
ation on her bed when the defendant instructed her to
remove her shirt. She complied, and he unhooked her
bra and started rubbing her breasts. At that point, he
took her hand and placed it on his genital area on the
outside of his pants. He told her to get undressed while
he removed his own clothing. A ‘just followed what he
said’ because she did not know if he would hurt her.
The defendant spread her legs and engaged in penile-
vaginal intercourse with her. Approximately fifteen
minutes later, after again asking what time her parents
would be home, the defendant got dressed, told her ‘to
tell [her] parents that he said ‘‘hi,’’’ and then left the
house. A was ‘confused’ and ‘embarrass[ed],’ and
decided that she would not tell anyone about what had
happened between her and the defendant.
  ‘‘In January, 2012, while A was on a trip to New York
City with two of her close friends, the girls decided to
play a game of ‘confessions.’ A knew she could trust
her girlfriends and told them that her uncle, the defen-
dant, had sexually assaulted her. They all were upset,
and A made her friends promise not to disclose the
incident to anyone. Approximately one week later, how-
ever, one of the girls reported the incident to her guid-
ance counselor at school, and A was asked to speak
with her guidance counselor and a social worker. After
she confirmed that she had been sexually assaulted by
the defendant, an investigation commenced, and the
defendant was arrested and charged with the three
crimes [of] which he was convicted.’’ (Footnote added.)
Id., 775–76.
   ‘‘Prior to trial, the state filed a notice of its intent
to offer evidence of the defendant’s prior misconduct
involving three additional female family members. The
alleged incidents took place in 1990, 1997, and 2006,
when the prepubescent girl family members were
between nine and ten years of age. On the first day
of trial, outside the presence of the jury, the parties
discussed the state’s request. Defense counsel voiced
his opposition to the proffered testimony with respect
to the 1990 and the 1997 incidents. Id., 777. The defen-
dant ‘‘did not object to the state’s proffer of evidence
with respect to the 2006 incident.’’5 Id., 777 n.2.
   ‘‘With respect to the 1990 incident, the state indicated
that the young girl at issue was the defendant’s niece
and that the defendant began having sexual conversa-
tions with her when she was nine or ten years old.
Those inappropriate sexual conversations continued
for a few years. Defense counsel argued that the con-
duct was too remote in time and that there had been
no sexual contact, as had been alleged in the other
incidents. The court, after stating the legal standard for
the admission of prior uncharged sexual misconduct
set forth in State v. DeJesus, [supra, 288 Conn. 476],
ruled that ‘the time frame is too remote’ and ‘the con-
duct itself is not sufficiently similar’ to the charged
conduct in the present case. For that reason, the court
concluded: ‘[T]he court feels that it has not met the
relevancy standard. And, in turn, that to admit it would
simply be too prejudicial . . . .’
  ‘‘With respect to the 1997 incident, the proffered evi-
dence was that the defendant grabbed the hand of J,
his nine year old niece, and placed it on his genital
area. Defense counsel argued: ‘1997 is distant, so we
do object, although you have an allegation of actual
contact. And I will admit that’s . . . as far as I’m con-
cerned, a much closer call. I’m not going to concede
that it should come in because I think on top of the
other one, it is prejudicial.’ The court ruled that the
proffered evidence was relevant and that its probative
value outweighed the prejudicial effect from its
admission.
   ‘‘At trial . . . J was called as a state’s witness to
testify about the defendant’s prior misconduct in 1997.
J testified that her uncle, the defendant, sexually
molested her when she was nine years old. She testified
that she and her two brothers were at her grandmother’s
house, where they often visited and where the defen-
dant would pay them to do chores. The defendant sent
the brothers away ‘to do something,’ and J remained in
the kitchen alone with the defendant. After her brothers
left, the defendant placed a long white tube sock around
her eyes and then grabbed her hand and placed it on
his genital area. Once J realized what it was, she yanked
her hand back and pulled the sock from her eyes. She
told the defendant that she was going to tell her parents
what had happened, and she ran from the kitchen.’’
(Footnote omitted.) Id., 777–79.
  ‘‘[T]he jury returned a verdict of guilty on all three
counts of the substitute long form information. The
court accepted the verdict and rendered judgment
accordingly. The defendant was sentenced to thirty
years incarceration, execution suspended after seven-
teen years, followed by twenty-five years of probation
with various conditions.’’ Id., 777. This certified
appeal followed.
   ‘‘It is well established that we review the trial court’s
decision to admit evidence . . . for an abuse of discre-
tion.’’ (Internal quotation marks omitted.) State v.
Smith, 313 Conn. 325, 336, 96 A.3d 1238 (2014). Gener-
ally, ‘‘[e]vidence of other crimes, wrongs or acts of
a person is inadmissible to prove the bad character,
propensity, or criminal tendencies of that person
. . . .’’ Conn. Code Evid. § 4-5 (a). Exceptions exist,
however, and ‘‘[e]vidence of other sexual misconduct
is admissible in a criminal case to establish that the
defendant had a tendency or a propensity to engage in
aberrant and compulsive sexual misconduct’’ if certain
conditions are satisfied. Conn. Code Evid. § 4-5 (b).
  Strong public policy concerns justify this exception
for prior sexual misconduct. See State v. DeJesus,
supra, 288 Conn. 468 (recognizing that ‘‘strong public
policy reasons continue to exist to admit evidence of
uncharged misconduct more liberally in sexual assault
cases than in other criminal cases’’). First, ‘‘in sex crime
cases generally, and in child molestation cases in partic-
ular, the offense often is committed surreptitiously, in
the absence of any neutral witnesses. Consequently,
courts allow prosecutorial authorities greater latitude
in using prior misconduct evidence to bolster the credi-
bility of the complaining witness and to aid in the obvi-
ous difficulty of proof.’’ (Internal quotation marks
omitted.) Id., 468–69. ‘‘Second, because of the unusually
aberrant and pathological nature of the crime of child
molestation, prior acts of similar misconduct, as
opposed to other types of misconduct, are deemed to
be highly probative because they tend to establish a
necessary motive or explanation for an otherwise inex-
plicably horrible crime . . . and assist the jury in
assessing the probability that a defendant has been
falsely accused of such shocking behavior.’’ (Citations
omitted; internal quotation marks omitted.) Id., 469–70.
Relatedly, ‘‘when human conduct involves sexual mis-
conduct, people tend to act in generally consistent pat-
terns of behavior, and . . . it is unlikely (although, of
course, not impossible) that the same person will be
falsely accused by a number of different victims.’’ (Inter-
nal quotation marks omitted.) Id., 470.
  Accordingly, this court has long held that ‘‘[e]vidence
of prior sex offenses committed with persons other
than the prosecuting witness is admissible to show a
common design or plan where the prior offenses (1)
are not too remote in time; (2) are similar to the offense
charged; and (3) are committed upon persons similar
to the prosecuting witness.’’6 State v. Esposito, 192
Conn. 166, 169–70, 471 A.2d 949 (1984). In State v.
Romero, 269 Conn. 481, 498, 849 A.2d 760 (2004), this
court restated these factors in the context of ‘‘prior
sexual misconduct’’ evidence, noting that ‘‘such evi-
dence is admissible when the prior misconduct is: (1)
not too remote in time; (2) similar to the charged
offense; and (3) committed upon a person similar to the
victim in the charged misconduct.’’ This court further
observed that ‘‘the probative value of . . . [prior sex-
ual misconduct] evidence must outweigh [its] prejudi-
cial effect . . . .’’ (Internal quotation marks omitted.)
Id., 497.
   Drawing on the aforementioned public policy justifi-
cations, this court in DeJesus reaffirmed that ‘‘evidence
of uncharged sexual misconduct properly may be admit-
ted in sex crime cases to establish that the defendant
had a tendency or a propensity to engage in aberrant
and compulsive criminal sexual behavior if: (1) the trial
court finds that such evidence is relevant to the charged
crime in that it is not too remote in time, is similar to
the offense charged and is committed upon persons
similar to the prosecuting witness;7 and (2) the trial
court concludes that the probative value of such evi-
dence outweighs its prejudicial effect.’’ (Footnote
added.) State v. DeJesus, supra, 288 Conn. 476. Ascer-
taining the relevancy of uncharged sexual misconduct
evidence is a fact intensive inquiry, because the trial
court must consider all three of the DeJesus relevancy
factors together. See, e.g., State v. Jacobson, 283 Conn.
618, 632–35, 930 A.2d 628 (2007) (weighing remoteness
of six to ten year interval between charged and
uncharged misconduct, in relation to depth of similarit-
ies between respective victims and conduct in incidents
in question). In the present case, the trial court was
within its discretion to admit the 1997 evidence of
uncharged sexual misconduct because the remoteness
of the evidence is tempered by the similar conduct and
victims in the two incidents.
   Because we have repeatedly emphasized the connect-
edness of the three DeJesus relevancy factors, we
decline to adopt a bright line rule for remoteness, or a
rule that establishes a presumption that after ten years
the uncharged conduct is too remote. In fact, in the
present case, the uncharged sexual misconduct is not
too remote in and of itself. In our cases predating
DeJesus,8 we recognized that although ‘‘increased
remoteness in time does reduce the probative value of
prior misconduct evidence’’; State v. Romero, supra,
269 Conn. 499–500; it alone is not ‘‘determinative.’’ State
v. Jacobson, supra, 283 Conn. 633. Furthermore, ‘‘[e]ven
a relatively long hiatus between the charged and
uncharged misconduct . . . is not, by itself, determina-
tive of the admissibility of common plan or scheme
evidence . . . especially when there are distinct paral-
lels between the prior misconduct and the charged mis-
conduct.’’ (Citation omitted.) Id. Consequently, this
court has upheld the admission of relatively remote
uncharged sexual misconduct evidence if the other rele-
vant similarities warranted it. For example, this court
concluded that the trial court did not abuse its discre-
tion in admitting evidence of uncharged sexual miscon-
duct in both State v. Romero, supra, 499–500, and State
v. Jacobson, supra, 632–633, 640, in which the evidence
of such conduct occurred nine years and six to ten
years, respectively, before the charged misconduct.
   In the present case, twelve years elapsed between
the uncharged and charged conduct. State v. Acosta,
supra, 162 Conn. App. 783. We recognize that twelve
years is ‘‘not an insignificant period of time . . . .’’
State v. Jacobson, supra, 283 Conn. 632; see id. (describ-
ing six to ten year interval as not ‘‘insignificant’’). Never-
theless, because we do not review the individual prongs
of the DeJesus relevancy test in isolation, we may
observe that the 1997 uncharged sexual misconduct is
not a lone incident. Indeed, as we have already
explained in this opinion, the trial court admitted evi-
dence of uncharged sexual misconduct from 2006, to
which the defendant did not object. State v. Acosta,
supra, 162 Conn. App. 777 n.2. The 2006 evidence dimin-
ishes the remoteness concerns of the 1997 uncharged
sexual misconduct by bridging the gap between the
1997 incident and the charged misconduct. Rather than
an isolated incident, separated from the charged offense
by an unbroken gap of twelve years, the 1997 uncharged
misconduct is part of a sequence including both the 2006
uncharged misconduct and the 2009 charged offense.
Within that sequence, the longest gap was nine years
between the 1997 and 2006 incidents. Our treatment of
the 1997 incident as part of a series, rather than an
isolated event, is particularly appropriate in light of our
repeated recognition that one of the hallmarks of sexual
misconduct is that it evinces itself in ‘‘generally consis-
tent patterns of behavior . . . .’’ (Internal quotation
marks omitted.) State v. DeJesus, supra, 288 Conn. 470.
   The similarity of the conduct involved in the charged
and uncharged incidents also supports the trial court’s
conclusion that the uncharged misconduct evidence
was relevant under DeJesus. ‘‘It is well established that
the victim and the conduct at issue need only be simi-
lar—not identical—to sustain the admission of
uncharged misconduct evidence.’’ State v. George A.,
308 Conn. 274, 298 n.24, 63 A.3d 918 (2013). Additionally,
differences in the severity of misconduct may ‘‘not illus-
trate a behavioral distinction of any significance’’ when
a victim rebuffs or reports the misconduct. (Internal
quotation marks omitted.) State v. McKenzie-Adams,
281 Conn. 486, 531, 915 A.2d 822, cert. denied, 552 U.S.
888, 128 S. Ct. 248, 169 L. Ed. 2d 148 (2007).
   For example, in State v. McKenzie-Adams, supra, 281
Conn. 489–90, the defendant, a high school teacher, had
been convicted of thirteen counts of sexual assault in
the second degree against two of his students. The
defendant had penile-vaginal intercourse with one of
the students on several occasions, and had engaged
in oral sex with the other student and had digitally
penetrated her vagina. Id., 491–96. This court concluded
that the trial court did not abuse its discretion in admit-
ting uncharged sexual misconduct evidence from a third
student, even though the defendant’s conduct toward
her culminated in inappropriate comments and touch-
ing, because ‘‘the jury reasonably could have inferred
from [the third student’s] testimony that [the defen-
dant’s] misconduct ceased only after she rebuffed his
sexual advances and reported his behavior to her
mother and brother.’’ Id., 531, 532.
   In the present case, the charged and uncharged mis-
conduct are sufficiently similar. In the initial stages of
both incidents, the defendant placed the victim’s hand
on his penis. State v. Acosta, supra, 162 Conn. App. 776,
779. The defendant argues that the initial stages of the
respective assaults are different, because the charged
misconduct against A began with compliments and
touching, whereas the uncharged misconduct against
J began by tricking the victim into touching his penis.
This argument is unconvincing, however, because the
charged and uncharged misconduct need only be simi-
lar; State v. George A., supra, 308 Conn. 298 n.24; and
it is enough that the defendant placed both victims’
hands on his penis. Furthermore, although the defen-
dant’s misconduct toward A escalated to vaginal pene-
tration, and his misconduct toward J culminated in
inappropriate contact; State v. Acosta, supra, 776, 779;
the distinction is unpersuasive. Indeed, because J
rebuffed the defendant and threatened to report his
actions; id., 779; the jury reasonably could have inferred
that he stopped only because she rebuffed his sexual
advances.9 See State v. McKenzie-Adams, supra, 281
Conn. 531. Therefore, the similar conduct in the charged
and uncharged incidents supports the relevancy of the
uncharged misconduct evidence.
  The victims were sufficiently similar to render the
1997 misconduct relevant under DeJesus. As with con-
duct, ‘‘the victim[s] . . . at issue need only be similar—
not identical—to sustain the admission of uncharged
misconduct evidence.’’ State v. George A., supra, 308
Conn. 298 n.24. Age and familial status may suggest
victim similarities. See State v. DeJesus, supra, 288
Conn. 475 (taking into account that ‘‘[t]he women were
similar in age,’’ when weighing similarity of victims);
State v. Kulmac, 230 Conn. 43, 63, 644 A.2d 887 (1994)
(observing that in context of victim similarity, familial
type relationship between defendant and victim’s family
gave him access to victim). In the present case, both
victims were prepubescent at the time of the miscon-
duct. State v. Acosta, supra, 162 Conn. App. 783. Fur-
thermore, both were nieces of the defendant. Id. The
familial relationships offered the defendant access to
the victims and the opportunity for his actions. With
regard to the charged misconduct, A let the defendant
into her house even though he had never been to visit,
because ‘‘he was family.’’ (Internal quotation marks
omitted.) Id., 775. In the 1997 incident, the defendant
had access to J because they were both in the home
of another family member. Id., 779.
   Finally, we observe that the public policy underpin-
nings of DeJesus are particularly relevant here. The
defendant’s misconduct occurred when the victims of
the 1997 misconduct and the charged misconduct were
alone in private places. See State v. Acosta, supra, 162
Conn. App. 775, 779 (describing respective victims as
being alone in private homes with defendant at time of
misconduct). He was able to act, therefore, ‘‘surrepti-
tiously, in the absence of any neutral witnesses.’’ (Inter-
nal quotation marks omitted.) State v. DeJesus, supra,
288 Conn. 468. As a result, the uncharged misconduct
evidence serves the important roles of providing a ‘‘nec-
essary motive or explanation for an otherwise inexplica-
bly horrible crime,’’ helping the jury to determine
whether the ‘‘defendant has been falsely accused of
such shocking behavior.’’ Id., 469–70. These considera-
tions further emphasize the relevance of the 1997
uncharged sexual misconduct evidence. Accordingly,
the Appellate Court properly concluded that the trial
court did not abuse its discretion in admitting
uncharged sexual misconduct evidence that occurred
twelve years prior to the charged conduct because it
satisfied the requirements of DeJesus.
      The judgment of the Appellate Court is affirmed.
      In this opinion the other justices concurred.
  1
     We granted the defendant’s petition for certification to appeal from the
judgment of the Appellate Court, limited to the following issue: ‘‘Did the
Appellate Court properly conclude that the trial court, in a case alleging
sexual assault, did not abuse its discretion in concluding that evidence of
uncharged misconduct by the defendant twelve years previously was not
‘too remote’ for admissibility purposes under State v. DeJesus, [supra, 288
Conn. 418]?’’ State v. Acosta, 320 Conn. 922, 132 A.3d 1095 (2016).
   2
     The relevant time interval for measuring remoteness is the time elapsed
between the charged and uncharged misconduct. See, e.g., State v. Romero,
269 Conn. 481, 498, 849 A.2d 760 (2004) (discussing remoteness in context
of nine year gap between charged and uncharged conduct).
   3
     Because we conclude that the trial court did not abuse its discretion,
we need not address the defendant’s argument that the admission of the
uncharged sexual misconduct evidence by the trial court amounts to harm-
ful error.
   4
     In accordance with our policy of protecting the privacy interests of the
victims of sexual assault and the crime of risk of injury to a child, we decline
to identify the victim or others through whom the victim’s identity may be
ascertained. See General Statutes § 54-86e.
   5
     As noted by the Appellate Court, the state’s proffer of evidence with
respect to the 2006 incident provided: ‘‘ ‘On or about July, 2006 . . . when
[the witness C] was approximately ten years of age, the defendant pulled
his penis out of his pants and told her [to] hold his penis because it was
like candy and to suck his penis.’ C’s testimony at trial corroborated the
facts as alleged in the state’s proffer.’ ’’ State v. Acosta, supra, 162 Conn.
App. 777 n.2. The Appellate Court also observed that, like the other victims,
C was a prepubescent family member. Id., 783.
   6
     Under this rule, this court routinely sustained the admission of uncharged
sexual misconduct evidence where the three factors warranted it. See, e.g.,
State v. Jacobson, 283 Conn. 618, 635, 930 A.2d 628 (2007) (sustaining trial
court’s admission of testimony about uncharged incident by mother of child
with whom defendant had slept in same bed).
   7
     Although these relevancy factors may be traced to earlier cases, as
discussed, we attribute them to DeJesus throughout this opinion, as it has
become customary to do so. See, e.g., State v. Devon D., 321 Conn. 656,
665–66, 138 A.3d 849 (2016) (citing to DeJesus in summarizing three rele-
vancy factors).
   8
     Although this court has evaluated remoteness claims several times since
DeJesus, none of those cases afforded an opportunity to consider a bright
line limitation for remoteness, because the intervals between the charged
and uncharged misconduct were too short. See State v. Devon D., 321 Conn.
656, 667, 138 A.3d 849 (2016) (misconduct within span of less than four
years); State v. George A., 308 Conn. 274, 297, 63 A.3d 918 (2013) (four year
interval); State v. Gupta, 297 Conn. 211, 215–220, 998 A.2d 1085 (2010)
(misconduct within one year span); State v. Johnson, 289 Conn. 437, 455,
958 A.2d 713 (2008) (incidents within fifteen months of each other). One
exception is State v. Snelgrove, 288 Conn. 742, 761–62, 954 A.2d 165 (2008),
in which fourteen years had elapsed between the charged and uncharged
incidents. This court observed that, although ‘‘ordinarily, a gap of fourteen
years would raise serious questions as to whether the prior misconduct was
too remote in time . . . [t]he defendant was incarcerated for eleven of those
years . . . . [W]here prior misconduct evidence is otherwise admissible,
an extended temporal gap between the prior misconduct and the charged
conduct does not render the prior misconduct evidence irrelevant if the
defendant was incarcerated during that time.’’ Id.
   9
     For this reason, we also are not persuaded by the defendant’s argument
that the 1997 uncharged sexual misconduct is inadmissible because it is
substantially less egregious than the charged misconduct.